DETAILED ACTION
This office action is responsive to the amendment filed 6/30/2022.  As directed, claims 1, 2, and 4-9 have been amended, claim 3 has been canceled, and no claims have been added.  Thus claims 1, 2, and 4-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, “support type” on the 1“ line is unclear.  It is unclear what is meant by “type”.   It is unclear what is included or excluded with the term “support type”.
Regarding claim 9, “each two adjacent side holes” on the 5th to last line are unclear since side holes are previously claimed.  It is unclear whether the same or different side holes are being claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shantha et al. (2021/0093818) in view of Summer (2017/0325991) and Frass (5,499,625).
Regarding claim 1, Shantha teaches an efficient care oropharyngeal airway device permitting oxygen inhalation and sputum aspiration, comprising: an internal airway body (7) extending from a proximal end to a distal end, and a support plate (7a, 7p) having a width and parallel to a lingual surface of a human body (fig. shows the lingual plate parallel to a user’s lingual surface), wherein the support plate (7a, 7p) comprises a proximal end (proximal side) and a distal end bending section (curved distal end), with the proximal end (proximal side) being located at a front side (ventral side) of the internal airway body (7) and constituting a wall of a tube (93) ([0164] lines 1-10), and the distal end bending section (curved distal end) having a bending angle of 0°-180° (as shown the bending angle is C-shaped and includes angles between 0 and 180 degrees; see [0154] last 10 lines) wherein a front side (ventral side)  of the distal end bending section (distal curve) is provided with at least two uniformly distributed projections (i.e. 7f), with a surface (back or side surfaces) of the projections (7f) facing to teeth being smooth (as shown, the projections are curved as smooth) and a surface thereof facing to a pharynx (ventral surface) having a height.
Shantha teaches tongue gripping elements (7f)  but does not specifically disclose the height is 1-2 mm.  However, Summer teaches the tongue gripping elements have a height of about 0.1 inch (about 2.5mm).  It would have been obvious to end of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projections of Shantha with a height of about 0.1 inch as taught by Summer to provide the advantage of enhanced tongue gripping as the projections would extend long enough to engage the tongue without protruding uncomfortably into the mouth.  
The modified Shantha teaches a length of about 0.1 inch but does not specifically disclose a height of 1-2mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the projections of Shantha with a height of 1-2mm as such is well within an artisan’s skill and would provide the advantage of sufficient length without with less intrusion into the mouth.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Shantha discloses an oxygen inhalation tube (i.e. 93, 80) which is arranged on a side wall of the internal airway body (as shown, channel 93 is arranged on an internal side wall and channel 80 is arranged on a central rib sidewall); a side wall of the oxygen inhalation tube (i.e. 93) provided with at least two side holes (i.e. 7c; fig. 2) that are spaced from each other, a plurality of the side holes (7c) are distributed along the proximal end of the internal airway body (7) (as shown in fig. 2, the holes 7c are arranged to start around the proximal end of main body 7) to the distal end (as shown in fig. 2, the openings 7c extend along the tube) but does not specifically disclose a bottom at a distal end of the oxygen inhalation tube is closed.  However, Frass teaches a bottom (37) at a distal end of the oxygen inhalation tube (14) is closed (col. 3 lines 40-47).  It would have been obvious to end of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxygen inhalation tube of Shantha to be closed at the distal end as taught by Frass to provide the advantage of enhanced prevention of occlusion from distal secretions and foreign matter for enhanced oxygen delivery and safety.
Regarding claim 2, Shantha discloses a width of the proximal end (proximal side) of the support plate (7a, 7p) is greater than a width of the distal end bending section (as shown in figs. 1K and 3, the proximal end is wider in a vertical direction than the distal end); and the proximal end has two sides (i.e. left/right sides) each having an edge fold (bend) (as shown, the proximal end is curved at the edges as edge fold),  wherein each edgefold has an angle in a range of 0°-180° (as shown the bending angle is C-shaped and includes angles between 0 and 180 degrees; see [0155] last 10 lines).
Regarding claim 4, Shantha discloses a perforated angle of the side holes is 0°-180° with respect to any axial lead (as shown, the holes open perpendicular to the axis of the tube and thus extend 90 degrees which is within the claimed range).
Regarding claim 5, Shantha substantially teaches the claimed invention except for a sputum aspiration hole.  However, Frass teaches a sputum aspiration tube (11) which is arranged on a side wall of a back side (as shown in fig. 1, the tube 11 is on the back side) of the internal airway body  and has a distal opening (13) serving as a sputum aspiration hole (col. 6 lines 15-21).  It would have been obvious to end of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airway of Shantha to include the aspiration tube as taught by Frass to provide the advantage of enhanced secretion access for suctioning secretions as disclosed by Frass in col. 6 lines 18-21.
Regarding claim 8, Shantha discloses the internal airway body  has a circular cross-section ([0155] lines 1-19).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shantha in view of Summer and Frass, as applied to claim 1 above, and further in view of Sheffer (3,543,751).
Regarding claim 6, Shantha substantially teaches the claimed invention except for the internal airway body  is in communication with an inflation valve, and a back side of the hard-circular structure is provided with an inflation pocket, which constitutes a tubal cavity part and is in communication with the inflation valve.  However, Sheffer teaches the internal airway body  is in communication with an inflation valve (14, 29), and a back side of the hard-circular structure is provided with an inflation pocket (13), which constitutes a tubal cavity part and is in communication with the inflation valve (col. 2 lines 15-25, 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tube of Shantha with an air pocket as taught by Sheffer to provide the advantage of enhanced leak prevention as disclosed by Sheffer in col. 1 lines 25-45.
Regarding claim 7,  Shantha substantially teaches the claimed invention except for a double layer inflation pocket, which constitutes a rear wall.  However, Sheffer teaches a double layer inflation pocket (35; fig. 6) on a back side which constitutes a rear wall (dorsal wall).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tube of Shantha with an air pocket as taught by Sheffer to provide the advantage of enhanced leak prevention as disclosed by Sheffer in col. 1 lines 25-45.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shantha in view Sheffer.
Regarding claim 9, Shantha discloses an oropharyngeal airway device permitting oxygen inhalation and sputum aspiration, comprising: an internal airway body (7) extending from a proximal end to a distal end, and a support plate (7a, 7p) configured for having a width and parallel to a lingual surface of a human body when in use  (fig. shows the lingual plate parallel to a user’s lingual surface), wherein the support plate (10) has a proximal end in a shape of a flat plate (flat proximal end), and both sides of the plate are infolded (i.e. curved inward) with an infolding radian of 0°-180° (as shown, the edges of the plate are curved as infolded and curve to approximately 90 degrees which is within the claimed range), and a distal end of the support plate (distal; curve) is a curved arc structure with a bending radian of 0°-180° (as shown the bending angle is C-shaped and includes angles between 0 and 180 degrees; see [0155] last 10 lines), the curved arc structure (C-shape) of the distal end of the support plate (7) is provided with a tongue adhering protuberance- (7f) , which comprises projections (7f);  the internal airway body (11) is in a hard circular structure ([0148] lines 1-5, [0155] lines 1-19); a side tube wall of the internal airway body is provided with an oxygen inhalation tube (i.e. right channel 80), which is provided with at least two side holes (7d), wherein air flows (i.e. flow paths) in each two adjacent ones of the side holes (7d) form an angle therebetween and converge inside if the internal airway body  (as shown, the flows are able to across as they extend through openings 7d) to form a turbulence (the converging flows can form turbulence especially at the outer sides); a bottom (i.e. dorsal side) of the oxygen inhalation tube is closed (as shown, the dorsal side is closed), the back tube wall (i.e. opposite left side) of the internal airway body (11) is provided with a sputum aspiration tube (i.e. left channel 80) (as shown, channels run along opposite left/right sides).
Shantha substantially teaches the claimed invention except for the internal airway body  is in communication with an inflation valve, and a reverse side of the hard-circular structure is provided with an inflation pocket, which constitutes a tubal cavity part and is in communication with the inflation valve.  However, Sheffer teaches the internal airway body  is in communication with an inflation valve (14, 29), and a reverse side of the hard-circular structure is provided with an inflation pocket(13), which constitutes a tubal cavity part and is in communication with the inflation valve (col. 2 lines 15-25, 40-55). It would have been obvious to end of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tube of Shantha with an air pocket as taught by Sheffer to provide the advantage of enhanced leak prevention as disclosed by Sheffer in col. 1 lines 25-45.
Shantha substantially teaches the claimed invention except for the internal airway body  has a length having a ratio of 1.5/3-2.5/3 with respect to an overall length of the efficient care-type oropharyngeal airway device.  However, Shantha teaches in fig. 1F and 1H, the airway body (101, 7) being more than half but less than 75% of the length of the total length (100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided manufactured the airway of Shantha with the claimed ratio to provide the advantage of sufficient guide length to guide tubes into the user’s airway.  In addition, it has been held that where the general conditions of a claim are known it is not inventive to discover optimum or workable ranges by routine experimentation.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 12 1st full paragraph that the openings 7d of Shantha are not on a side wall.  Examiner respectfully disagrees as openings 7d are located in a sidewall in the form of central rib wall 82 which is on an inner side of the channel.  Thus Shantha teaches this limitation as claimed.
Applicant argues on page 13 last paragraph that the oxygen tube does not include a closed bottom at the distal end.  However, Examiner notes that Frass is now relied on for this limitations.  Thus the combination including Frass teaches this limitation as claimed.
Applicant argues on page 16 1st ad 2nd paragraphs that channel 80 is relied on for both oxygen and aspiration tube.  Examiner respectfully disagrees as the tube includes both left and right channels 80; the right channel as oxygen channel and left as aspiration channel as channels 80 are capable of oxygen and suction delivery.  Thus Shantha teaches the limitation as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785